          Case 1:20-cv-08817-AJN Document 6 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             1/19/21
SOUTHERN DISTRICT OF NEW YORK


  Fischler,

                         Plaintiff,
                                                                                20-cv-08817 (AJN)
                 –v–
                                                                                      ORDER
  Nutraceutical Wellness, Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On October 23, 2020, electronic summons was issued as to Defendant. Dkt. No. 4.

Defendant’s response to the Complaint was due November 13, 2020. Id. Defendant has not

responded. If Plaintiff intends to file a motion for default judgment, it shall do so by February

10, 2021. The conference scheduled for January 22, 2021 is hereby adjourned sine die.



       SO ORDERED.

 Dated: January 19, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
